UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21416 John Hancock Tax-Advantaged Dividend Income Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: April 30, 2012 ITEM 1. SCHEDULE OF INVESTMENTS Portfolio summary Top 10 Issuers (30.5% of Total Investments on 4-30-12) Bank of America Corp. 4.7% Spectra Energy Corp. 2.9% Wells Fargo & Company 3.3% CH Energy Group, Inc. 2.8% Deutsche Bank 3.2% Integrys Energy Group,Inc. 2.8% OGE Energy Corp. 3.0% ONEOK, Inc. 2.6% DTE Energy Company 2.9% FirstEnergy Corp. 2.3% Sector Composition Utilities 59.2% Industrials 0.8% Financials 24.4% Materials 0.3% Energy 9.9% Short-Term Investments 0.2% Telecommunication Services 5.2% 1 As a percentage of the Fund’s total investments on 4-30-12. 2 Cash and cash equivalents not included. 3 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 6 Tax-Advantaged Dividend Income Fund | Semiannual report Fund’s investments As of 4-30-12 (unaudited) Shares Value Common Stocks 85.4% (57.9% of Total Investments) (Cost $530,187,150) Energy 10.6% Oil, Gas & Consumable Fuels 10.6% BP PLC, ADR (L)(Z) 187,500 8,139,375 Chevron Corp. (Z) 92,000 9,803,520 ConocoPhillips 142,500 10,207,275 Royal Dutch Shell PLC, ADR 69,000 4,936,260 Spectra Energy Corp. (L)(Z) 1,000,000 30,740,000 Total SA, ADR (L)(Z) 282,500 13,591,075 Industrials 1.2% Industrial Conglomerates 1.2% General Electric Company (L)(Z) 460,000 9,006,800 Materials 0.4% Metals & Mining 0.4% Freeport-McMoRan Copper & Gold, Inc. 82,000 3,140,600 Telecommunication Services 4.9% Diversified Telecommunication Services 3.2% AT&T, Inc. (Z) 410,000 13,493,100 Verizon Communications, Inc. (L)(Z) 235,000 9,489,300 Wireless Telecommunication Services 1.7% Vodafone Group PLC, ADR (L)(Z) 451,000 12,551,330 Utilities 68.3% Electric Utilities 22.0% American Electric Power Company, Inc. (Z) 595,000 23,109,800 Duke Energy Corp. (L)(Z) 707,500 15,161,725 Entergy Corp. (Z) 192,500 12,620,300 FirstEnergy Corp. (Z) 530,000 24,814,600 Northeast Utilities 657,500 24,176,275 NV Energy, Inc. 40,000 666,000 PNM Resources, Inc. (Z) 58,000 1,088,080 Progress Energy, Inc. 460,000 24,481,200 Southern Company (Z) 375,000 17,227,500 UIL Holdings Corp. (C)(Z) 510,000 17,528,700 See notes to financial statements Semiannual report | Tax-Advantaged Dividend Income Fund 7 Shares Value Gas Utilities 8.3% AGL Resources, Inc. 70,000 $2,760,100 Atmos Energy Corp. (L)(Z) 725,000 23,620,500 Northwest Natural Gas Company (Z) 132,500 6,055,250 ONEOK, Inc. (Z) 330,000 28,343,700 Multi-Utilities 38.0% Alliant Energy Corp. 160,000 7,238,400 Ameren Corp. (L)(Z) 555,000 18,198,450 Black Hills Corp. (L)(Z) 602,500 19,888,525 CH Energy Group, Inc. (C)(Z) 455,000 29,857,100 Dominion Resources, Inc. (L)(Z) 420,000 21,919,800 DTE Energy Company (L)(Z) 500,000 28,190,000 Integrys Energy Group, Inc. (L)(Z) 555,000 30,325,200 National Grid PLC, ADR 200,000 10,818,000 NiSource, Inc. (Z) 790,500 19,485,825 OGE Energy Corp. 595,000 32,106,200 Public Service Enterprise Group, Inc. (L)(Z) 360,000 11,214,000 TECO Energy, Inc. 200,000 3,604,000 Vectren Corp. (Z) 790,000 23,265,500 Xcel Energy, Inc. (L)(Z) 775,000 20,971,500 Preferred Securities 61.5% (41.6% of Total Investments) (Cost $448,642,559) Energy 4.0% Oil, Gas & Consumable Fuels 4.0% Apache Corp., Series D, 6.000% 125,000 6,640,000 Nexen, Inc., 7.350% (C)(Z) 901,300 22,838,942 Financials 36.0% Capital Markets 0.4% Lehman Brothers Holdings, Inc., Depositary Shares, Series C, 5.940% (I) 274,760 2,747 Lehman Brothers Holdings, Inc., Depositary Shares, Series D, 5.670% (I) 65,000 650 Lehman Brothers Holdings, Inc., Depositary Shares, Series F, 6.500% (I) 219,300 219 The Goldman Sachs Group, Inc., Series B, 6.200% 123,000 3,083,610 Commercial Banks 12.6% Barclays Bank PLC, Series 3, 7.100% 30,000 742,200 Barclays Bank PLC, Series 5, 8.125% (Z) 515,000 13,153,100 HSBC Holdings PLC, 8.125% (Z) 50,000 1,317,000 HSBC Holdings PLC, 8.000% (C)(Z) 325,000 8,924,500 Royal Bank of Scotland Group PLC, Series L, 5.750% (Z) 858,500 16,225,650 Santander Finance Preferred SA Unipersonal, Series 10, 10.500% 277,000 7,246,320 Santander Finance Preferred SA, Series 1, 6.410% 15,500 325,345 Santander Holdings USA, Inc., Series C, 7.300% 111,610 2,790,250 8 Tax-Advantaged Dividend Income Fund | Semiannual report See notes to financial statements Shares Value Commercial Banks (continued) US Bancorp (6.500% to 1-15-22, then 3 month LIBOR + 4.468%), 6.500% 204,500 $5,533,770 Wells Fargo & Company, 8.000% (L)(Z) 1,207,000 35,654,780 Consumer Finance 1.8% HSBC Finance Corp., Depositary Shares, Series B, 6.360% (Z) 397,574 9,824,053 SLM Corp., Series A, 6.970% (Z) 74,000 3,328,520 Diversified Financial Services 17.7% Bank of America Corp., 6.700% (Z) 500,000 12,200,000 Bank of America Corp., 6.375% (Z) 139,000 3,308,200 Bank of America Corp., 6.625% (L)(Z) 355,000 8,843,050 Bank of America Corp., 8.200% (Z) 135,000 3,418,200 Bank of America Corp., Depositary Shares, Series D, 6.204% (Z) 240,000 5,755,200 Bank of America Corp., Series MER, 8.625% (C)(Z) 652,800 16,816,128 Citigroup Capital VIII, 6.950% (L)(Z) 540,000 13,429,800 Citigroup, Inc., 8.125% 270,400 7,803,744 Deutsche Bank Capital Funding Trust VIII, 6.375% (Z) 282,000 6,649,560 Deutsche Bank Contingent Capital Trust II, 6.550% (Z) 310,000 7,545,400 Deutsche Bank Contingent Capital Trust III, 7.600% (L)(Z) 797,893 20,513,829 ING Groep NV, 7.050% (Z) 140,000 3,259,200 ING Groep NV, 6.200% (Z) 109,100 2,316,193 JPMorgan Chase & Company, 8.625% (Z) 140,000 3,725,400 RBS Capital Funding Trust VII, 6.080% 983,000 14,007,750 Insurance 3.5% MetLife, Inc., Series B, 6.500% (L)(Z) 995,500 25,186,150 Thrifts & Mortgage Finance 0.0% Federal National Mortgage Association, Series S, 7.750% (I) 60,000 73,800 Telecommunication Services 2.8% Diversified Telecommunication Services 1.8% Qwest Corp., 7.375% 366,000 9,545,280 Qwest Corp., 7.500% 120,000 3,145,200 Wireless Telecommunication Services 1.0% Telephone & Data Systems, Inc., 6.875% 243,000 6,553,710 United States Cellular Corp., 6.950% 30,000 790,500 Utilities 18.7% Electric Utilities 14.0% Alabama Power Company, Class A, 5.300% 186,780 4,839,469 Carolina Power & Light Company, 5.440% (Z) 111,493 11,128,395 Duquesne Light Company, 6.500% (Z) 427,000 21,189,875 Entergy Arkansas, Inc., 4.560% (Z) 9,388 883,645 Entergy Arkansas, Inc., 6.450% (Z) 110,000 2,763,750 Entergy Mississippi, Inc., 4.920% (Z) 8,190 791,615 See notes to financial statements Semiannual report | Tax-Advantaged Dividend Income Fund 9 Shares Value Electric Utilities (continued) Entergy Mississippi, Inc., 6.250% (Z) 197,500 $4,962,187 Mississippi Power Company, 5.250% 262,500 6,764,625 NextEra Energy Capital Holdings, Inc., 5.700% 80,000 2,063,992 PPL Corp., 9.500% (C)(Z) 285,000 15,216,150 PPL Electric Utilities Corp., Depositary Shares, 6.250% (Z) 600,000 14,982,000 Southern California Edison Company, 6.125% (Z) 50,000 5,026,565 Southern California Edison Company, Series C, 6.000% (Z) 117,000 11,696,349 Independent Power Producers & Energy Traders 2.2% Constellation Energy Group, Inc., Series A, 8.625% (L)(Z) 600,000 16,026,000 Multi-Utilities 2.5% BGE Capital Trust II, 6.200% (Z) 160,500 4,039,785 Consolidated Edison Company of New York, Inc., Series A, 5.000% 25,180 2,642,892 Consolidated Edison Company of New York, Inc., Series C, 4.650% 13,219 1,333,902 DTE Energy Company, 6.500% 130,000 3,580,205 Interstate Power & Light Company, Series B, 8.375% (Z) 230,000 6,653,900 Corporate Bonds 0.4% (0.3% of Total Investments) (Cost $3,000,000) Utilities 0.4% Southern California Edison Company (6.25% to 2-1-22, then 3 month LIBOR + 4.199%) 3,000,000 3,130,860 Short-Term Investments 0.3% (0.2% of Total Investments) (Cost $2,441,000) Repurchase Agreement 0.3% Repurchase Agreement with State Street Corp. dated 4-30-12 at 0.010% to be repurchased at $2,441,001 on 5-1-12, collateralized by $2,475,000 Federal National Mortgage Association, 3.000% due 3-28-22 (valued at $2,490,668, including interest) 2,441,000 2,441,000 Total investments (Cost $984,270,709) † 147.6% Other assets and liabilities, net (47.6%) Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. 10 Tax-Advantaged Dividend Income Fund | Semiannual report See notes to financial statements Notes to Schedule of Investments ADR American Depositary Receipts LIBOR London Interbank Offered Rate (C) All or a portion of this security is segregated as collateral for options. Total collateral value at 4-30-12 was $111,181,520. (I) Non-income producing security. (L) A portion of this security is a Lent security as of 4-30-12, and is part of segregated collateral pursuant to the Committed Facility Agreement. Total value of Lent securities at 4-30-12 was $287,883,506 (see footnote Z below). (Z) A portion of this security is segregated as collateral pursuant to the Committed Facility Agreement. Total collateral value at 4-30-12 was $717,088,472. † At 4-30-12, the aggregate cost of investment securities for federal income tax purposes was $994,405,377. Net unrealized appreciation aggregated $84,104,599, of which $145,792,824 related to appreciated investment securities and $61,688,225 related to depreciated investment securities. See notes to financial statements Semiannual report | Tax-Advantaged Dividend Income Fund 11 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 4-30-12 (unaudited) This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value for each common share. Assets Investments, at value (Cost $984,270,709) $1,078,509,976 Cash 3,730,454 Cash segregated at custodian for swapcontracts 1,770,000 Receivable for investmentssold 1,748,088 Dividends and interestreceivable 2,064,105 Other receivables and prepaidexpenses 124,892 Totalassets Liabilities Payable for investmentspurchased 9,152,000 Committed facility agreementpayable 344,000,000 Written options, at value (Premiums received $1,659,651) 2,006,400 Swap contracts, atvalue 2,115,661 Interestpayable 35,881 Payable toaffiliates Accounting and legal servicesfees 9,801 Trustees’fees 44,038 Other liabilities and accruedexpenses 81,059 Totalliabilities Netassets Paid-incapital $705,004,523 Undistributed net investmentincome 3,006,106 Accumulated net realized loss on investments, written options and swapagreements (69,284,811) Net unrealized appreciation (depreciation) on investments, written options and swapagreements 91,776,857 Netassets Net asset value pershare Based on 37,734,746 shares of beneficial interest outstanding — unlimited number of shares authorized with no parvalue $19.36 12 Tax-Advantaged Dividend Income Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the six-month period ended 4-30-12 (unaudited) This Statement of operations summarizes the Fund’s investment income earned, expenses incurred in operating the Fund and net gains (losses) for the period stated. Investmentincome Dividends $28,174,500 Interest 217,283 Less foreign taxeswithheld (83,529) Total investmentincome Expenses Investment managementfees 3,916,959 Accounting and legal servicesfees 69,055 Transfer agentfees 19,250 Trustees’fees 28,584 Printing andpostage 52,150 Professionalfees 46,676 Custodianfees 45,203 Registration and filingfees 9,702 Interestexpense 1,667,919 Stock exchange listingfees 16,959 Other 7,307 Totalexpenses Less expensereductions (169,439) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments 14,894,394 Writtenoptions (877,805) Swapcontracts (472,172) Change in net unrealized appreciation (depreciation)of Investments 28,273,637 Writtenoptions (209,098) Swapcontracts (960,596) Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Semiannual report | Tax-Advantaged Dividend Income Fund 13 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Sixmonths ended Year 4-30-12 ended (unaudited) 10-31-11 Increase (decrease) in netassets Fromoperations Net investmentincome $22,597,929 $45,397,254 Net realizedgain 13,544,417 14,383,305 Change in net unrealized appreciation(depreciation) 27,103,943 46,038,333 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome (22,301,235) (42,434,737) From Fund sharetransactions Repurchased — (4,227,969) Totalincrease Netassets Beginning ofperiod 689,557,621 630,401,435 End ofperiod Undistributed net investmentincome Share activity Sharesoutstanding Beginning ofperiod 37,734,746 38,011,417 Repurchased — 276,671 End ofperiod 14 Tax-Advantaged Dividend Income Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of cash flows This Statement of cash flows shows cash flow from operating and financing activities for the period stated. For the six-month period ended 4-30-12 Cash flows from operating activities Net increase in net assets from operations $63,246,289 Adjustments to reconcile net increase in net assets from operations to net cash provided by operating activities: Long-term investments purchased (66,195,074) Long-term investments sold 55,352,120 Decrease in short term investments 524,000 Decrease in dividends and interest receivable 366,803 Increase in payable for investments purchased 9,049,674 Decrease in receivable for investments sold 6,177,967 Increase in cash segregated at custodian for swap contracts (1,360,000) Increase in other receivables and prepaid expenses (28,199) Increase in unrealized depreciation of swap contracts 960,596 Increase in payable for written options 40,300 Increase in payable to affiliates 10,493 Decrease in interest payable (257) Decrease in other liabilities and accrued expenses (38,266) Net change in unrealized (appreciation) depreciation on investments (28,273,637) Net realized gain on investments (14,894,394) Net cash provided by operating activities Cash flows from financing activities Distributions to common shareholders (22,301,235) Net cash used in financing activities Net increase in cash Cash at beginning of period Cash at end of period Supplemental disclosure of cash flow information Cash paid for interest See notes to financial statements Semiannual report | Tax-Advantaged Dividend Income Fund 15 Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed during the period. COMMON SHARES Periodended 4-30-12 1 10-31-11 10-31-10 10-31-09 2 12-31-08 12-31-07 12-31-06 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.60 1.20 1.10 0.88 1.13 1.26 1.43 4 Net realized and unrealized gain (loss) oninvestments 1.08 1.60 3.69 0.56 (7.07) (1.98) 3.62 Distributions to Auction Preferred Shares(APS)* — (0.15) (0.41) (0.39) Total from investment operations Less distributions to commonshareholders From net investmentincome (0.59) (1.12) (1.09) (0.83) (0.99) (1.19) (1.16) From net realizedgain — (0.15) (0.59) (0.53) From tax return ofcapital — — — (0.23) (0.44) — — Totaldistributions Anti-dilutive impact of repurchaseplan — 0.01 5 0.01 5 0.01 5 0.16 5 — — Net asset value, end ofperiod Per share market value, end ofperiod Total return at net asset value (%) 8 8 9 Total return at market value (%) 6 8 8 Ratios and supplementaldata Net assets applicable to common shares, end of period (inmillions) $731 $690 $630 $493 $480 $841 $964 Ratios (as a percentage of average net assets): Expenses before reductions (excluding interestexpense) 1.20 10 1.24 11 1.39 1.39 10 1.42 1.27 12 1.28 12 Interest expense (Note8) 0.47 10 0.53 0.64 0.87 10 0.87 — 12 — 12 Expenses before reductions (including interestexpense) 1.67 10 1.77 11 2.03 2.26 10 2.29 1.27 12 1.28 12 Expenses net of fee waivers and credits (excluding interestexpense) 1.15 10 1.03 11 1.22 1.14 10 1.12 0.99 1.00 16 Tax-Advantaged Dividend Income Fund | Semiannual report See notes to financial statements COMMON SHARES Periodended 4-30-12 1 10-31-11 10-31-10 10-31-09 2 12-31-08 12-31-07 12-31-06 Ratios and supplementaldata Expenses net of fee waivers and credits (including interestexpense) 1.63 10 1.56 11 1.86 2.01 10 1.99 0.99 13 1.00 13 Net investmentincome 6.43 10 6.98 7.37 9.44 10 7.02 5.65 14 6.76 Portfolio turnover (%) 5 16 20 21 29 26 41 Seniorsecurities Total value of APS outstanding (inmillions) — $380 $380 Involuntary liquidation preference per unit (inthousands) — 25 25 Average market value per unit (inthousands) — 25 25 Asset coverage perunit 15 — $81,737 $88,352 Total debt outstanding end of period (in millions) (Note8) $344 $344 $311 $253 $267 — — Asset coverage per $1,000 ofAPS 16 — $3,212 $3,536 Asset coverage per $1,000 ofdebt 17 $3,124 $3,005 $3,030 $2,946 $2,797 — — * Auction Preferred Shares(APS). 1 Six months ended 4-30-12.Unaudited. 2 For the ten-month period ended 10-31-09. The Fund changed its fiscal year end from December 31 to October31. 3 Based on the average daily sharesoutstanding. 4 Net investment income per share and ratio of net investment income to average net assets reflects a special dividend received by the Fund, which amounted to $0.13 per share and 0.63% of average netassets. 5 The repurchase plan was completed at an average repurchase price of $15.28, $13.80, $10.29 and $14.92, respectively, for 276,671, 302,900 shares, 173,600 shares and 3,589,570 shares, respectively. The repurchases for the periods ended 10-31-11, 10-31-10, 10-31-09 and 12-31-08 were $4,227,969, $4,178,919, $1,786,938 and $53,556,991, respectively, and had a $0.01, $0.01, $0.01 and $0.16 NAV impact,respectively. 6 Total return based on net asset value reflects changes in the Fund’s net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Fund’s shares traded during theperiod. 7 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 8 Notannualized. 9 Unaudited. 10 Annualized. 11 Includes non-recurring litigation fees which represent 0.02% and 0.14% of average net assets for the years ended 10-31-11 and 10-31-10, respectively. Insurance recovery expense reduction for the year ended 10-31-11 represents 0.11% of average netassets. 12 Ratios calculated on the basis of gross expenses relative to the average net assets of common shares that does not take into consideration expense reductions during the periods shown. Without the exclusion of preferred shares, theannualized ratio of expenses would have been 0.90% and 0.90% for the periods ended 12-31-07 and 12-31-06,respectively. 13 Ratios calculated on the basis of net expenses relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratio of expenses would have been 0.70% and 0.70% for the periods ended 12-31-07 and 12-31-06,respectively. 14 Ratios calculated on the basis of net investment income relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratio of net investment income would have been 4.03% and 4.74% for the periods ended 12-31-07 and 12-31-06,respectively. 15 Calculated by subtracting the Fund’s total liabilities from the Fund’s total assets and dividing that amount by the number of APS outstanding as of the applicable 1940 Act Evaluation Date, which may differ from the financial reportingdate. 16 Asset coverage equals the total net assets plus APS divided by the APS of the Fund outstanding at periodend. 17 Asset coverage equals the total net assets plus borrowings divided by the borrowings of the Fund outstanding at period end. As debt outstanding changes, level of invested assets may change accordingly. Asset coverage ratio provides a consistent measure ofleverage. See notes to financial statements Semiannual report | Tax-Advantaged Dividend Income Fund 17 Notes to financial statements (unaudited) Note 1 — Organization John Hancock Tax-Advantaged Dividend Income Fund (the Fund) is a closed-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
